STACY D. DUKER, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 663, 2007.
Supreme Court of Delaware.
Submitted: June 11, 2008.
Decided: June 20, 2008.
Before STEELE, Chief Justice, BERGER, and JACOBS, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 20th day of June 2008, upon consideration of the briefs of the parties, and given our standard of review it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its Order dated December 14, 2007.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.